DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on April 23, 2021 PROSECUTION IS HEREBY REOPENED. A new Office Action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/FAHD A OBEID/            Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                            



Prosecution History Summary
Claims 1-21 are pending in the instant application. 

Response to Arguments
With respect to the 35 USC 101 rejections, applicant argues stating, “The Claims are Not Directed to a Patent-Ineligible Judicial Exception”, examiner notes that, Claims 1-21 are directed to the abstract idea of associating set of records based upon the algorithm score of decision trees with random forest, which is found to be abstract idea of organizing human activity. The steps of obtaining sets of records, computing a confidence score, sending the response, determining that the user is the same user and associating the records and updating the records are ideas of interactions between activities and following rules or instructions as it was grouped as abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. 
With respect to applicant’s argument that the claims “provides a specific improvement to computer functionality, examiner notes that, nowhere in the claims there are any citation how the claims would improve computer functionality such as speed or reduce processing power. 
“Purporting to improve the functioning of the computer . . . might not succumb to the abstract idea exception,” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) The additional claim elements are  merely generic computer components performing routine functions.
	With respect to applicant’s argument that the “Claims Integrate Alleged Abstract Ideas into a Practical Application”, examiner notes that the limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claims do not integrate the abstract idea to a practical application because they merely generally link the use of the judicial exception to a particular technological environment. 
	With respect to applicant’s argument that the “Claims Amount to Significantly More than the Purported Abstract Idea”, examiner notes that, a primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      Examiner notes that the additional elements cited in the claims are routine and conventional. 
Examiner notes no other remarks or arguments. Accordingly the rejection remains as is. 


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-6 are directed towards a process, claims 7-15 are directed toward a device (apparatus) and claims 16-21 are directed towards product. Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1- 21 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1, 7 and 16, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
obtaining a first set of records;
obtaining a second set of records from persistent storage;
computing, based at least in part on the first set of records and the second set of records, a confidence score that indicates a likelihood that the second set of records and the first set of records are associated with a same user;
causing, as a result of the confidence score exceeding a threshold, an interface to prompt a user associated with a first asset to confirm control of a second asset identified by second data within the second set of records, the second data being absent from the first set of records;
sending, in response to receiving a confirmation via the interface, a message to a destination associated with the second asset;
determining, as a result of receiving a response indicating that the second asset is controlled by the user, that the user is the same user;
associating the second set of records additionally with the first asset; and
updating the interface to display details about the first set of records and the
second set of records.
The Applicant's Specification titled "INCREMENTAL LOGIN AND AUTHENTICATION TO USER PORTAL WITHOUT USERNAME/PASSWORD" emphasizes the “user authentication and security, by determining user identity and authenticity by confirming assets associated with transactions that are under the current control of the user and avoiding the use of complex passwords that may be insecurely protected or easily forgotten by users” (Specification [0015]). Thus, the user authentication according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 2-6, 8-15 and 17-21 further limits the abstract ideas, such as sending message, computing score, storing set of records, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.

Regarding Step 2A [prong 2]
Claims 1-21 fail to integrate the abstract idea into a practical application. Independent claims 1, 7 and 16 include the following additional elements which do not amount to a practical application: computer, computing device, processor, memory, interface, database, medium.  
The elements recited above in the independent claims pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, referring to Fig. 8, these additional elements as described in paragraph [0158] of the specification “computing device 800 that may be used to practice at least one embodiment of the present disclosure. In various embodiments, the computing device 800 may be used to implement any of the systems illustrated herein and described above. For example, the computing device 800 may be configured for use as a data server, a web server, a portable computing device, a personal computer, or any electronic computing device. As shown in FIG. 8, the computing device 800 may include one or more processors 802 that may be configured to communicate with, and are operatively coupled to, a number of peripheral subsystems via a bus subsystem 804. The processors 802 may be utilized for the traversal of decision trees in random forest of supervised models in embodiments of the present disclosure (e.g., cause the evaluation of inverse document frequencies of various search terms, etc.). These peripheral subsystems may include a storage subsystem 806, comprising a memory subsystem 808 and a file storage subsystem 810, one or more user interface input devices 812, one or more user interface output devices 814, and a network interface subsystem 816. Such storage subsystem 806 may be used for temporary or long-term storage of information such as details associated with transactions described in the present disclosure, databases of historical records described in the present disclosure, and storage of decision rules of the supervised models in the present disclosure”.
Nothing in the Specification describes the specific operations recited in the claims as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains authenticating set of records to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
The dependent claims merely incorporate the additional elements recited above, and further limits the abstract idea of independent claims 1, 7 and 16. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1, 7 and 16 do not amount to significantly more than the abstract idea. Independent claims 1, 7 and 16 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1:
A computer-implemented method, comprising:
obtaining a first set of records;
obtaining a second set of records from persistent storage;
computing, based at least in part on the first set of records and the second set of records, a confidence score that indicates a likelihood that the second set of records and the first set of records are associated with a same user;
causing, as a result of the confidence score exceeding a threshold, an interface to prompt a user associated with a first asset to confirm control of a second asset identified by second data within the second set of records, the second data being absent from the first set of records;
sending, in response to receiving a confirmation via the interface, a message to a destination associated with the second asset;
determining, as a result of receiving a response indicating that the second asset is controlled by the user, that the user is the same user;
associating the second set of records additionally with the first asset; and
updating the interface to display details about the first set of records and the
second set of records.
Claim 7:
A system, comprising:
one or more processors; and
memory including executable instructions that, if executed by the one or more
processors, cause the system to:
obtain a first set of records;
obtain a second set of records from persistent storage;
compute, based at least in part on the first set of records and the second set of records, a confidence score that indicates a likelihood that the second set of records is associated with a same user as the first set of records;
as a result of the confidence score exceeding a threshold, cause an interface to prompt a user associated with a first asset to confirm control of a second asset
identified by second data within the second set of records, the second data being absent
from the first set of records;
send, in response to receiving a confirmation via the interface, a message to a destination associated with the second asset; and
as a result of a determination that a response received indicates that the second asset is controlled by the same user as the first asset:
Claim 16:
A non-transitory computer-readable storage medium having stored thereon executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least:
obtain a first set of records;
obtain a second set of records from persistent storage;
compute, based at least in part on the first set of records, a confidence score that
indicates a likelihood that the second set of records is associated with the first set of records;
as a result of the confidence score exceeding a threshold, cause an interface to
prompt a user associated with a first asset to confirm control of a second asset identified by
second data within the second set of records, the second data being absent from the first set of
records;
send, in response to receiving a confirmation via the interface, a message to a
destination associated with the second asset;
determine that a response received indicates that the second asset is controlled by the user;
associate the second set of records additionally with the first asset; and
update the interface to display details about the first set of records and the second
set of records.
The bolded limitations recited above in the independent claims pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of  a data processing system, processor, memory, display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for computer, computing device, processor, memory, interface, database, medium see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and  computer, computing device, processor, memory, interface, database, medium see MPEP §2106.05(d) (II) (iv) discussing presenting offers and gathering statistics. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer, computing device, processor, memory, interface, database, medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and to display see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-21 are directed to non-statutory subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo (US 2009/0106245), in view of Desai et al. (US 2009/0193046, hereinafter Desai).
With respect to claims 1, 7 and 16 Salcedo discloses a method, system and medium 
comprising:
obtaining a first set of records (figure 3 and paragraph [0026]);
obtaining a second set of records from persistent storage (figure 3 and paragraph [0026]);
computing, based at least in part on the first set of records and the second set of records, a confidence score that indicates a likelihood that the second set of records and the first set of records are associated with a same user (figure 3 and paragraph [0026] );
causing, as a result of the confidence score exceeding a threshold, an interface to prompt a user associated with a first asset to confirm control of a second asset identified by second data within the second set of records, the second data being absent from the first set of records; sending, in response to receiving a confirmation via the interface, a message to a destination
associated with the second asset (figure 3 discloses score exceeding threshold and paragraph [0024] discloses synchronization based on record matching); 
determining as a result of receiving a response indicating that the second asset is controlled by the user, that the user is the same user (paragraph [0024] discloses synchronization);
associating the second set of records additionally with the first asset (paragraphs [0024]).
Salcedo does not explicitly disclose the feature of updating the interface to display details about the first set of records and the second set of records. 
However, Desai teaches the feature of updating the interface to display details about the first set of records and the second set of records (abstract, paragraph [0059] discloses updating in user interface).
Therefore, it would have been obvious to an artisan of ordinary skill in the art at the time the invention to have modified the feature of Salcedo to include the feature of updating the interface to display details about the first set of records and the second set of records as taught by Desai in order to manage asset record.
With respect to claims 2, Desai further discloses a method, wherein sending the message to the destination includes transmitting the message via an address associated with the second asset (paragraphs [0059]- [0061]). 
 	With respect to claims 3, Salcedo further discloses a method, wherein the second asset is one of a computing device or an account (paragraphs [0024] discloses of device). 
With respect to claims 8, Desai further discloses a system, wherein the executable instructions that update the interface cause the system to display details about the first set of records simultaneous with details about the second set of records (paragraphs [0059] –[0061]). 
With respect to claims 9, Salcedo further discloses a system, wherein the executable instructions that associate the second set of records additionally with the first asset include updating a database containing the second set of records to indicate that the second set of records is associated with the first asset in addition to the second asset (paragraphs [0024]).
With respect to claims 10, Salcedo further discloses a system, wherein: the message includes a confirmation code; and the executable instructions that includes instructions that cause the system to make the determination that the response received indicates that the second asset is controlled by the user based at least in part on the response including a match to the confirmation code (figure 3 and paragraphs [0024] and [0026]). 
With respect to claims 11, Salcedo further discloses a system, wherein: the first set of records indicates that the first asset is associated with both a first user and a second user; and the executable instructions further include instructions that cause the system to cause an interface to prompt the user to provide information usable to determine which of the first user or the second user is the user (paragraphs [0024] and [0026]). 
With respect to claims 12, Desai further discloses a system, wherein the executable instructions further cause the system to, as a result of the response received failing to indicate that the second asset is controlled by the user, disassociate the second set of records from the first set of records (paragraphs [0034] and [0035] discloses processing “unconfirmed duplicates”). 
With respect to claims 13, Salcedo further discloses a system, wherein the executable instructions that cause the system to compute the confidence score include instructions that cause the system to compute the confidence score as a result of passing details of the first set of records and the second set of records as input to a random forest having a ground truth value corresponding to a user identity (paragraphs [0024] and [0025]). 
With respect to claims 14, Salcedo further discloses a system, wherein the executable instructions further cause the system to retrain the random forest from a set of historical records that includes the first set of records (figure 3 and paragraphs [0024] and [0026]). 
With respect to claims 15, Salcedo further discloses a system, wherein the executable instructions that cause the system to retrain the random forest further cause the system to, as a result of the response received failing to indicate that the second asset is controlled by the user, retrain the random forest from the set of historical records disregarding the second set of records (figure 3 and paragraphs [0024] and [0026]). 
With respect to claims 17, Desai further discloses a medium  wherein the second asset is associated with an address indicating the destination to which communications can be transmitted (paragraph [0059]). 
With respect to claims 18, Desai further discloses a medium, wherein: the executable instructions that send the message to the destination include instructions that cause the computer system to transmit the message to the destination via the address; and the executable instructions that cause the computer system to determine that the response indicates that the second asset is controlled by the user includes instructions that cause the computer system to determine that the response indicates the message was received at the destination (paragraphs [0059] - [0061]). 
With respect to claim 19, Salcedo further discloses a system medium, wherein the second set of records was recorded prior to the first set of records (paragraphs [0024] and [0026]). 
With respect to claim 20, Salcedo further discloses a medium, wherein the executable instructions further cause the computer system to associate the first set of records additionally with the second asset (paragraphs [0024] and [0026]).
With respect to claim 21 Desai further discloses a method, wherein the second asset is property associated with a destination for a communication transmitted to the user (paragraphs [0059] – [0061]).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo and Desai as applied to claim 1 above, and further in view of Chen et al. (US 2007/0294221, hereinafter Chen).
With respect to claims 4 and 5 neither Salcedo nor Desai explicitly discloses the feature wherein the confidence score is based at least in part on output received in response to providing, as input to a plurality of decision trees, details associated with the first set of records and the second set of records and wherein: the plurality of decision trees comprise a random forest and the output is a result of votes by the plurality of decision trees of the random forest. 
However, Chen discloses the feature wherein the confidence score is based at least in part on output received in response to providing, as input to a plurality of decision trees, details associated with the first set of records and the second set of records and wherein: the plurality of decision trees comprise a random forest and the output is a result of votes by the plurality of decision trees of the random forest (abstract and paragraphs [0056]). 
Therefore it would have been obvious to an artisan of ordinary skill in the art at the time the invention to have modified the feature of Salcedo and Desai to include the feature wherein the confidence score is based at least in part on output received in response to providing, as input to a plurality of decision trees, details associated with the first set of records and the second set of records and wherein: the plurality of decision trees comprise a random forest and the output is a result of votes by the plurality of decision trees of the random forest, as taught by Chen in order to manage asset record.
With respect to claims 6, Salcedo further discloses a method, further comprising, as a result of determining that the response received indicates that the second asset is controlled by the user, storing the second set of records with a set of historical records usable to train the random forest (paragraphs [0024]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687